OFFICE    OF   THE   AITORNEY                GENERAL              OF TEXAS

                                    AUSTlN




Honorable Charlss I. Hmtphlll
county M&¶ttor
Upton aountf
&@d.n, Texne
bar   8f.m                      Oplnloa              x0*
                                ROI Urdor t
                                    th4 aw




                                                                           to FeoeitB any
                                                                           wlouatr provided
                                                                          to bs paid         theat?
                                                             ir\Fel*teu         QtlestioM.
                                                                      atlng the opinion
                                                                      ted therein ir aa


                                                       tin& or the Cod-
                                                        hold on ifooday,
                                                            ordorll, wioll$st


                             ommfiirion4r
                                        3, 0. Ourrio, tlnly
                                onor        Burfry          XoCulloa          that
                                Dal,        Offf4ial.~           119 f&B*               b4
                                B    fOF      the fWF            19491       8hOFtff-
                             OtOr          OOltntf         AttOFmf;          OOwty
                              t Alt CIonetablor; Al.1Jwtloos
      0r tb     ~4044~.

              a!%4t.la5 by Oomlwliowr                  Y. R, fatea,             6uly
      reoonded by CorPnJssi4n4r  f. 0, Currio    that  th4
      t0110whg Upton    cotmty otrioill1 Sal..arf*csb4 rot
             @On thim l.lU %a                       of Janua~                  1953, them
    oamo on ier                oondhm           t Ion    eaoae           oha         rttorr           tha
    Xr Offlo                  44hsl4e       d       thr Ooudy              tM5q           0owt.y
    AndIGtrlot                  Olork and           sh~F%ff,         ArnM6aox and
    Collootor, and lt be&q  Uw iosh   oi Bae Qoart
    tba0 raid offloerr be Cslmrd te aaL0 tk4 mui-
    mum relaFiu                 auewe4         by     aar,     am4        Lo    OF&r          for
    thAr to'do               #I, LI ir n#oMaFy                       w     allow #i%
    Offioo~s ~sOffisio                      rwlulor             Oar BJTIfll by Oam-
    laissionu       w. 1. T4toa      444&d                          bJ QonmiASiOWF
    ;r. 0.    ourrio,    the st.lubs     WD                       sAbFirs   to b4
    o%rJAed by the oouaty
    Clerk,         utd       ShoFiif      %a&
    dxll          a00   om3oed  the Skrtotory
    Mh            it14Jl&Ag    AU  f4W    Wd
    Aad     bat tha             4wftioiO              llAr y o ?tb
    bo fired at #)&%vOa  aad 8hAt the
    wlary or the Oounty rad Matriot   Glerk                                             be Sixed
    A$     $~ooo,oo            par y4at
                           ANI t&t  tha n;-0iri0io
    Salary or the 3heriri , Asrrrun  md
    be rirr(L at $3000.00, for the mu-  19
    b4 pat4 la               tw42+4      oqwl         pnywntr’.

                 ‘By    Or&F       OntOrod          p0040d ~8~4 O&OF06                        th4     lame

,
    bO-Wi%t

                 “Ii&ion         by     CO1Ud44ioliOF           J.        0.    Crrlie              8aly
    woaade4             by OORI~A~~O~~F Barley Xo%ollu                                    t&t          the
    eiaximm            sot     ral~ry     to     bo     4emm4        by        tho
    Atterrrep,John A.                    U4not44,            rhall        not                        1800.00
    p6P YeAT,                itlOludill5 til f4A8              IM A
                                                                  l6
                                                                   X-oifi4iO                        Oalq,
    pad     th         ox-ortlaio wl6ry                  for the County Attomoy
,mablo       Chtzrlw          I.    Hemphill,       Paga   S



   $6 bomb    ihed ‘t ~1600.00, ia the ywr                                1943,
   Do bo peI 6 ~JI krelro .qual ~yments’.

             %y      oonstruotion of tkm spplloablo                     lub dlvi-
   ‘iOfi6      Of    btlOl#   )%%8f   1A that  th4 AiAXhl%U AiaAoatr
   @A       cow        Jpbgo,   Oountq   Attonmy    Sherlrf-
   Assorsor         3 ollooter sad Uouaty-Wshst          Clerk
   (Uptar Ooamty &vhg    hss  t&a 20,000 &ntmb;turts)
   my ro~l~6 u&d      be ~3,00%00~ da&    An Offs-
   aeat i9.l~~ Fun4 WAS pro+ltlod ?OF by the Owdo-
   4iowrrt  Oowt prior to thh year* What I *m ia
   l     qUM&LFy          AbOUt 16
                                 OFllOt ths ~d‘doa-
                                         WhSthOl’
   WI)' Qour8 of 0 Oon Qounsy, by t&41? M l& lo:1on
   tokrn on the aa t 0 of their fhst   n@rr   mot*
   in J-w,     19b31




             ll.      Whotko          the Uemby        Job 4, Qounty A%t~r-
   ney Sheriff-Asseobot       iad 001106tet an8 Ooanty-
   Dlrkriot no*         UOTO laasd lepon8 salart or r44
   baois for the ysar 18 43 as4 wh4thor t&et AGO
   0ntLtWl           te   r4041*4               LIWO   tdlsn   th4   %tleunts
   prevido6          by t&4 oourl‘70             be paid thm         in th4
   above       OPdeTs.
ROAOFAbl4         CbrrloA            F. Ruaphlll, PA@            &


        OfCloars' S414rf Pun& ot ths oowty,                               or should         thr
        &U&t   AttorMJ SlOn4 A0 60 iSB6~0h                                as    th4     OE~OF
        ‘uthoriri~               947a46t       tb    the others dO4A           Rot A&y
        thAt      ‘uoh ‘AlOFj             @boll      14014d4     All fM6        %Ad 4Ic
        O??iOiO          ‘AlSFJf.-

                             &MllAtbf8        Of     u9tOQ     aOUt      i8    4,297     bhrbit4txt4
444ording             go
                  :i?'t a 1940            ?edmsl       04os\u.        4h l 44*4aA44 trr Vrlu-
4S14m      Or    Wi6       404SSy       fOF    th. -OF         19b2   WA‘ #l&298,OO(s.O&

                  &&ion        2 Of rrti41. 39120, f4?Aon“                            hUlOtAt4d Clvll
st‘*uto‘         nsds       in VW8 ‘6 f011On:

                               Is       4outir‘        hnla        S,RUU~FU&~~’
        14“       :;A:      &Oat,         thotuwd        (20    too
        4400rd16~ to the 1ASt pno.d&                              hbrsl   Oeams,
        it BhAll ffkWi6, b4 th* bty                             Of the Commlwion-
        OF“       GOart,         b      it‘ Ol’dO? dtif         BAd4 4d        OAte?O&
        of      rooor&      et       11
                                      $6 first FO~lOF            nrtily        is Jnp~4pJ
        of 440h l614adar y44t, t0 dotamino                               WhOthaF 400~
        ty      OffiOOtr
                      Of Ullah 6OWut~ (4SOhdiU6     4OUAty
        ‘WVd   Qrll, FO~St?AF‘     Ot Vital ‘thi‘tiO8    lnd
        notar i46 pabllol~rSsl1 b4 racpraAat6d rot tb4
        fiWA1   FOAF 08 th     b%‘tr  Of ‘A 4AAAA1  AOlAFy   et
        whrther thy *hall bo oatprnutad    on the bar;‘
        of foes omw?   by t&m in thr perfom~n44    of
        their oitioial dutfor, wd it shall   al80 k th4
        duty oi thr ooonty rlrrk to torpard to tb0 C06ip.
        tt0iier 0r PAbli0 r48owi8 or  th4 stat4 OS 94~46,
        OA or bdor4  the flrt 44  or Yanuary, 4 04rtiriO4
        00~~      0r     SAid        OFdOP    Of    64 f d d00t~httO~ftr8’            cOUFt.*

            Tt14 motiaas 604 otdsrs of the Oommlrsiosrrr~ Court
A‘ h4F4totO?0 qUOt0d 43'4#&'#@#$%2,BOAtFAdi4tOFy 4Ad i5dOfiAit4,
~4  0Annot ortegorloally srf uhthcr    the oowty  0rfh4818 or
Upton OOWty 43-4t0 b4 OCN946AOtOb M A r4@ bMi8 O? %A SQBU&
66lrrf  b6rlr   ior tb4 To*? 1943.

          Thlr doprrtmat  Pm F6p46tdly    hold tbC t&4 Ca!f818r!I9ners'
Court in oountire hatin l populAtbA    Of 148‘ than 20,ooO iAhAbi-
$a‘,tAA4oordlng $0 the 1Ast pr*roding ?rdsrol Cenoua, iA aotsr-
Boaorrble Cbrtrler1. tlm~phlll,Pagr 5
Boaorablr CharlO            y. iimphill, P880 6


        Ot 8dd    di8triOt         806 OOUdy      OffiCU8  i.~ IIDB~
        8II 8MUel   881S?y         ti tWOlV0     (12) 8aU81 iBStr J-
        agEt8     O? a6t    1088    thaa   the   tOtO1   8011 l8rnM   88


        Isore   thrm   tb    rtulmun allonQ         rmk       offloO? undu
        law8    ed8tin&      Aagsat 24, 1935, l l ' px'ov~da4,
        that h    OOUDtk8     h8Via      L pO&Ud8thS      d 1.88 t&B
        tWOA*   thOU8Md     ( 20,005)     sBhbitMt8       WO?&ing
        to the 188t pr@OOdtS~ yOdOr81 COXWILI, O&d hwirq
        ea users4d    ralortlm        5.a lf0W8      or toe Blll.iM
        @.~ooo,o~)      dO118r8 MMtrbin~            t0 th0 h8t    PI’+
        M    ~8~1W,d%8%~~~~t          8DSfiOOMt~,tb
        -ZbUm     W-t     8t3@nd 8Udl OtiiUX’8 88 8ahrio
        ary k 1Ml'OciSd On0 (1) $W~Uit      iOr OOOh 0aO
        rillfo0     (@,f%i,o@)         dOll8r8 V8bli!tbIb, O? t?W-
        Uo B a l p ia r t
                        th o no r , in lxmm    of nl4 tan dl-
        LioD  (#.o,~o    000) 601blr8 V8h8tiM         QIOY 8rd
        lb o r o t& &&tfror)~idd          8rd UllW9a    8W&Ot-
        ffOO?8 under 18WS SLi8tiEg        011 Awlt    ah, 1935;
        prmfdd,     hOUTO?,   110 8daFie8      OoVOnd   by tfi8
        8OOt$On     8hlhn    lXOWd tha 8tkRl Of fOU? tbUSMd
        fire hundnd         (~.500,00) dO~1lF8-IyM?(u4488 Of
        the prorntag,          o iIW'Wi8~ tIl pOp&th8
                              Ut                                   aad ih0
        rrluatfoa *           .
                a tbr WUt     th0 OOtKity Of?bi@i8 Of uptU cWEIty
lO   to b       OOZb~O~88t.8605 8ll 8MH81 88lOry b9d8, thd? 881-
;;f;;    Wt      b9 ihd   hi Oo&~l18R08 rim  88OtbJI 15, Adi0h
              On the other hrnd, if thO Oounty O~fiOi.&18 ot u%d
OoilRt; 8rCtO b8 OOm~Mat~d    OB the bari8 Of SO88 OU8.6  by
tha18 in theperfarmrMO of their offiolrl (Lutbie3,an&or Ohe
8ppllrrblO pl'Olt18iOlUOf AYtiOlO8 3663 8B4 3891, vOZlLOn'8
MiWt8tUd  civil %etutU8, tb MXhttm     rmual to.8 th8t My
be ntrinat by tha aGang or~iof8l8 watlond     la Adole
3883 oannot rxoe.4 thmo thOU88Ild ($3,000.00) dale8    Orah.
ti   OOUQtbS Whhm           the OOUUty OifiOid8           w     OCIEpOU8t~d 011
8O 8mtl81 8818ry b8818, the OCUd8dOn*r8'    lMYt hu IW 8b
thorlty to allow 8111 a-offioio  omiprnratloo.  (P8rrgrgh (b)
&   Saotion 6, Artiole f9lS3, Vernon'8 Anmtatod  Uidl  sktUte8).
Bonorabla       Oharlsa P,.Iioniphill,
                                     Page 7



          ArtlOla 389 0? ~0?~00'0 AnnOtOtod Clril !?tatuha
prahiblta thr oomla sl onarm’ oourt treorlllovla~ larpearatlon
sor lbOfrloiO    l4nlooa   ta 0ouJlty otflolala   rbero the oaq*n-
r a tiolnad 0x04~8 foao ahloh t&ag lro llSuwod to ntala ahall
rosob tbo maxl~~~improtidrd ior, but provldoa that,      where th
oompansatlon end oxcoaa ioao do not naoh au& rnaximua tb
oourt rho11 allow ox-offiolo     oompensatlon   if in their Jude&
it 18 noe4rrary.    In otbar uarda, tNa statute lnthotlroa
tho 00d08i004r0~      00u-t to ruow aa orfi00r oo~a44tioa        to?
ox-oitloio ssnlooa provld8d      that auob ooq4nartim      t ethar
1th the foe0 ntalnod by him uudor Artlols38d) and 381
doca not amountto m0r4 than tho Malt flxod by th4m. Th4
aakfn& or tho al.loranoo for or-offieie     oampeaaatloa is dls-
orotloaary   v!th   th4 oow&lsaloa4ra court, vlthla tho llmltr
prauorlbd.      the  4omnla(llon4~ei~aowt oaa allov ox-offlalo
oompensatloa    only to the ortont that auob ooapenrstloa togathar
with the foor ntalnad       by soah of tho offl4arr horatoioro
rentlonsd prcnlf!od    tha  amount dooo not rmeont to 43~~4 than
the linft ‘itred    by Artlole3883 sad 3891.
              Tha sherlfi oi Upton             COuntf   rlro
                                                      tho dntlup8~f0rml
of tar lsoossor-601140Woc for              oald     oountr.
                                              Thla 64pertmut
haa npaatrdlf hold that uhero th8 dutlea   ot  th8 tax lmebaaor-
oollo4tor ar4 lapos4d U~OQ the Shrrifi tinEar tbo law8 of t&lo
Stete,  the S&or;H  hold6 Only 0x18offtoo, thnt 18 th4 otti
ai f?lmrlfi,a~4 partoma tho a44ltloaal dutloa of tax l4e404or-
oollootor.   Ia a0 rront oan tho oc4mla8ian4rs~ astzrtallow
the   Shsrltf     4x-Of210io OOntp eXWOtiOAh             lfO000
                                                              Of       Oa4 thousand
4oll8ra     prr   (IIWNE.     (3.0   Art1018      3934, v4Pti0at4 AMOtotOd
01~11    f%ettrt40).

           Apparootly th8 oocimlaslo~ora’4ourt in 8ttsaptlo&
to $1x oh4 4x90tr1010 4oEfp4noetlcaof tJ34CcuatY JuQ*, tfJ0
Sh4plff Ameeeor sad Collrotcr of tax88 aaB She Uounty Clerk,
*ho 0180. psrftms the .dutt4a of dlatrlot 016rk at tha naxlmum
of thrro thousand  (#gOOO.OO) dollarr l44h p4r rear upon the
beala that none a? tboro oiilolah would earn ant foa8,:2#S&t-
lo4tar   .   The saw        oar k    aold with      r0f4~000     to   tha   COOE~~
Attorool,  axeapt that blr ax-of'flolo oomxmnaatloa wan lialt44
to li&toao hundrrd (#ll$OO.OO)6ollerS F4r Y4er. It 14 *l*O
lppar4nt that  th4 4ommlaaionora * oourt att4mptbd to llalt tha
Honombh             ,Charlm t; EmpUll,                     Pago 6



mapwaatlgn                      of tbo    Oeratl     Attorney   to tho     8~8   of of&ban
hunea4 (#l8co.o0) Dollam.     Wboro  the 04unty otiirlo1~    or0
rapen8atod oa 8 ?W brria, the oomlaalo~~ra~ sow$ hag no
        uthorltr ov rigs@ to tlmlt their toeo that may b
le g a ll
larn84  by looh o?tioiala In t&4 psrtormeara  of th4ir   ~?tio~b3.
iut1.a. The rktutar (Artiol403483 *a4 3691) tir~c the aari8ua
a...~~;   00   aO@t~Oa that MY k    oamad and ntainad     by auoh
               . W
                 Yr th mfareaoo to bx-afiiolowbmp6nratlcnthe law
~n0orlbsa        a6 tiu whoa the ooa8ia8lonor** oowt may ii% t&
4x0Ottioio             lOmQoaratien                lOuatT oftio~ala; aor la thoro
                                                41 the
ml      inhibition                to tbo ohrn@.ia( tha amount t&woo? wheaetrr tta
ldOSlM 8r ~’ UU?~ omaludas, ior my                                    raason,        that ruoh
rllmnrer or9 tao ga8! or tfd uall.                                    Thor &we t&o right
an4     powor,        at        oar t
                     ,o baforo tho sonay ir astually    pai4 orrt
to tho o?flo4r,bo rhea@,     moditf,  or o-411 8atlraIy nprrl
or nvoLo tha ordor llloul~ ox-att1elo       ooqaneatltm   providad
tba rapaautla    oi ox-oftiolo   ranlur     allowd abali not la-
oraau        the       wmpaaratica              or the oitiolal baton4           the   mrimrm     O?
th e o a ep enr a tlo aa nd lx o o a a fr o 8 allovrd                    to b -sm$ a lne& b y
;Fsbg         I:%,              (Pa0 the oau         of CoUilywortb          Ooyty     v. &~?a,
        . .                 .

              Ia rlow of the tongoing you are raapaottul~ ad-
iiad      that lt ir our opfaion t&et tbo lmaiasl~ara*  oaurt
ua      logally tix t& ox-oftioio oonpoluation o? ths Couatr
tadgo,  Cow&r Olwk, and tbh,aomty Attoraat in oasp~lrruo
with and aa luthorltod by Arti@   3695 at any amtint mo long
as the anoaat of ax-offlol!Jaompsneation allowed to@tbar
rltb the ?aar mtalned  by 8aah $Kioer   under the rbmo mentiorm4
atatataa door not wont   to mtw4 than tha liklt tire4 by                                               7
than.

                    Tbo ord4r          of tbo awmlit0lon4ra' oourt raflootr
that the           rrlrrr          of tbo Counts noditor wae flrand at tba sum
of    8ightr4A     bwdrod                                    (&@?j.oO)
                                              dollsra per par.
                                          aotontptin
for     t&   porporo    of               t&la   o   &ion   we  eaaumo
                                                 8014 ooapanaatlon        that
we8 t&x04 la omapllaa~e vf Ih ai& a8 authorize4 by Artlao    l&5,
fornoa’r &~netr~o4 tJivl1Sta$a$o,r as aeea4Od, and Qhat  t&o
ralery  o? the Oouty Auditorwa8 iire by tha Slstrlot Judge
and lpprovO4 b thr be?aiD~ial4rO'   OOUrt tn loa liMO0   with
~14 &61010 A8 45, proridod   tke f*4t@ nquir*d & e lp p r o 7 01
of the 01mua141110n4~8* OQW# on&e? aaid ltatuto.
Honorrblo Charler t. RanPhil& P.&a 9



                 18 Ir Ilo:       that ia w* or the           oraarr     ;&a;   tb,
8aami88fOWrlr         Wplrt     hOmtOfOZ8           WtOU    tlb8b th0    lo*pnaat~~
of the  count        ~awrar        n8  I1 J               8999.92 par war              drtiahs
39u   and ,9&i, Vaxnce’. A..n.tatd                   &       Jt.tut.8
                                                                    pr...;ma   tb
maxlrun ooami88ioa8   ior the Coentr                  Treaaerar la raoolr!.ng ad
Q.d      out funda. the OOm.bl~br8'                      Wart may not    aham8 tbs
Plan "f;or OOapen8at         the tr~emrer   tro. a r88 to ralrry b88i8,
rnd ant attempt tu % x l deilnito 8818rY lB lieu a? 8Qmi88loa#
18 void.     (broer v. Eplt Cotmts, 2b9 2.W. 631; tat@ t, Ierdoa,
26 3.1.   (2$)     1231# Tax Jwl8p?sidoner,   Yel. 11, p. 600 aa& 80-
thoritier    eltrd     thewia).




dth    l prorl80        ;ha;,uth*ladrf.               8odrriln¶a        amaa;;ola8.
than   the 8ala~y,        Ire rhall rwailo           rra ~?a then his lidul
oommi8alen8, th. d.? ir..ft.ot                      flxo. 4 &.rioua da1.h my
be aamod a* 0onnlrdoM.




plaoe the wuatY           +mk-ourer       011a ..lary baal8.            The only au-
thorltl ;&a ~Olllrfsafenere’ 8~1-4 Baa in thfa fnstanaa ia to
fir the ret* OS a~~iuianr     within tbr 8tatutor~ Ihit.   The
oOIIILla8lwor~’ wolittuy rix thr treasurer's     ~OIEE~S~~OR at
eny rate, not go asrod   the statutory   rote, an4 may al80
reduoa the maria- w     80 b. p.id en tho ret8 as fix.6 00 a4
anouat la88 than the StatutoW u-=.           fr the oommleaionara’
oour; baa no; rlmd the oQly8aii,       by order  of said txmrtt,
the 00utf   WOW-r     ir rntlthd    to rateire the urlnen ra.8
o r r a th l
           e  r
            oraelulou            I@    fixed   by   tha    888fut8#.(Baxter           v.
Ruak   County,     11    2.V.   (24)    WI.
                                           454
HoeorSblS   %rl~g   I, Hemphtll, PSgO 10